Exhibit 10.5


[Letterhead of CF Industries Holdings, Inc.]


July 21, 2016






[Participant]
[Address]




Re: Equity Award Agreement Amendment




Dear [Participant]:


The Board of Directors of CF Industries Holdings, Inc. (the “Company”) has
recently approved an amendment to the terms of your outstanding restricted
stock, restricted stock units, performance restricted stock units, and stock
options previously granted to you pursuant to the Company’s equity plans.


This amendment provides you with the ability to satisfy the tax withholding
obligation that you will incur upon the vesting of your restricted stock,
restricted stock units, and performance restricted stock units by electing to
have shares withheld by the Company at the time of vesting that have an
aggregate value equal to the lesser of the maximum statutory tax rate applicable
to you or the amount of withholding determined on the basis of your most recent
U.S. Form W-4 (or other local country equivalent) provided to the Company.
Previously, your restricted stock, restricted stock unit, and performance
restricted stock unit award agreements permitted such “net” withholding for only
the statutory minimum rate of withholding, which may be less than such new
amount. You may still satisfy your tax withholding obligations by providing the
Company with a cash payment or by electing to withhold at the statutory minimum
rate.


This amendment also makes a clarifying change to your performance restricted
stock unit award agreements to provide that the Company’s Compensation Committee
(rather than management) has the final authority to certify whether and the
extent to which the Total Shareholder Return targets with respect to your
performance restricted stock units have been attained as of the end of the
performance restricted stock unit performance period. This technical change will
allow you to avoid having to file two SEC Forms 4 in the final year of your
performance restricted stock unit award, first on an estimated basis shortly
after December 31 and then again via a correcting amendment roughly a month
later when the final number of shares has been calculated.


Finally this amendment clarifies the “automatic exercise” feature that was added
to your stock options for your protection in 2015 (the “2015 Amendment”). The
2015 Amendment currently provides that, in the event your stock options remain
unexercised as of the date they would otherwise expire at the end of their
applicable terms, they will be automatically exercised if they are “in the
money” as of such date. In that event, the 2015 Amendment currently provides
that the Company will automatically withhold sufficient shares in order to pay
the exercise price and your statutory minimum tax withholding. This new
amendment clarifies the 2015 Amendment to provide that you may also elect to pay
the exercise price and your statutory minimum tax withholding by providing a
cash payment to the Company in lieu of the Company withholding some of your
shares for this purpose.


In accordance with the foregoing, each of your restricted stock, restricted
stock unit, and performance restricted stock unit award agreements listed on
Exhibit A to this letter agreement have been, and hereby are, amended to include
the following provision in lieu of the current tax withholding provisions set
forth in your agreements (with references to restricted stock, restricted stock
units, and performance restricted stock units to apply as relevant):




“The Company or a Subsidiary shall withhold all applicable taxes or other
amounts required by law from all amounts paid or delivered in respect of the
Restricted Stock, Restricted Stock Units, and Performance Restricted Stock
Units, as applicable. You may satisfy the withholding obligation by paying the
amount of any taxes in cash or shares may be withheld from the shares of Stock
otherwise deliverable to satisfy the obligation in full or in part. If shares
are withheld, such shares shall have a Fair Market Value equal to (a) the
minimum statutory amount required to be





--------------------------------------------------------------------------------

Exhibit 10.5


withheld or, if you so elect, (b) such greater amount equal to the lesser of
(1) the amount permitted to be withheld based on the maximum statutory tax rate
applicable to you in all relevant jurisdictions or (2) the withholding amount
determined on the basis of your most recent U.S. Form W-4 (or other local
country equivalent) provided to the Company, in all cases reduced by the amount
of any withholding obligation you satisfy by cash payment to the Company. The
number of shares used to satisfy any withholding obligation shall be rounded up
to the nearest whole number of shares as necessary to avoid fractional shares,
with any excess amount refunded in cash to you. Nothing herein shall amend or
supersede any indemnification obligation you may have (as set forth in your
Restricted Stock, Restricted Stock Unit, or Performance Restricted Stock Unit
Award Agreement, as applicable) as of the date hereof with respect to your
income or employment tax obligations in connection with your Restricted Stock,
Restricted Stock Units, and Performance Restricted Stock Units.”


Each of your performance restricted stock unit award agreements listed on
Exhibit A to this letter agreement also has been, and hereby is, amended to
provide that the following sentence shall be added immediately following the
last paragraph of Exhibit A to each such award agreement to read as follows, in
its entirety:


“Notwithstanding anything to the contrary herein, the initial performance
measurement described in Section 1 and the adjustment described in Section 2
shall each be subject to certification by the Committee.”


Finally, the “automatic exercise” provision of each of your stock option award
agreements listed on Exhibit B to this letter agreement (which provision was
introduced in the 2015 Amendment thereto) has been, and hereby is, further
amended to read as follows, in its entirety:
 
“Notwithstanding any other provision of this Agreement, if as of the last
trading day prior to the earlier of (i) the Term/Expiration Date or (ii) the
fourth anniversary of the date of Optionee’s Special Retirement (if the Option
was granted on or after March 3, 2014) or Ordinary Retirement, the Option has
not been exercised and the then Fair Market Value of a share exceeds the per
share exercise price by at least $.01 (such expiring portion of the option that
is so “in-the-money,” an “Auto-Exercise Eligible Option”), Optionee will be
deemed to have automatically exercised such Auto-Exercise Eligible Option (to
the extent it has not previously been exercised or forfeited) in accordance with
the provisions of this paragraph. In the event of an automatic exercise pursuant
to this paragraph, the Company will reduce the number of Exercised Shares issued
to Optionee upon such automatic exercise of the Auto-Exercise Eligible Option by
a number of Exercised Shares having a Fair Market Value equal to the aggregate
exercise price for such Exercised Shares in order to satisfy the aggregated
exercise price obligation for the Auto-Exercise Eligible Option. Further, the
Company shall reduce the number of Exercised Shares issued to the Optionee by
that number of Exercised Shares having an aggregate Fair Market Value equal to
the minimum statutory tax withholding obligation arising upon the automatic
exercise. The number of shares so held back shall be rounded up to the nearest
whole number as necessary to avoid fractional shares and any excess amount held
back shall be refunded in cash to Optionee. The foregoing notwithstanding,
Optionee may notify the Company, in writing, in advance, that Optionee wishes to
satisfy the aggregated exercise price obligation and/or the minimum statutory
tax withholding obligation in whole or in part through payment in cash rather
than through reduction in the number of Exercised Shares issued to Optionee or,
alternatively, that Optionee does not wish for the Auto-Exercise Eligible Option
to be exercised at all. In its discretion, the Company may determine to cease
automatically exercising options, including the Option, at any time.”


The provisions set forth above are incorporated by reference and made part of
each of your restricted stock, restricted stock unit, performance restricted
stock unit, and stock option award agreements listed on Exhibits A and B hereto,
as applicable (collectively, your “Amended Award Agreements”). Except as
specifically amended by this letter agreement, each of your Amended Award
Agreements otherwise remains in force and effect in accordance with its current
terms.


This letter agreement and the terms of the Amended Award Agreements and the
Company equity plans under which the Amended Award Agreements were granted
contain the entire understanding between you and the Company on the subject
matter of this letter agreement, and there are no other agreements or
understandings between you and the Company with respect to the subject matter of
this letter agreement. No alteration of modification of this letter agreement
shall be valid except by a subsequent written instrument executed by you and the
Company.


Please confirm your agreement with the content of this letter agreement by
countersigning and returning a copy of this letter to me.


If you have any questions regarding this letter agreement or your Amended Award
Agreements, please call me at (847) 405-2510.





--------------------------------------------------------------------------------

Exhibit 10.5








Sincerely,






Wendy S. Jablow
Senior Vice President,
Human Resources






_______________________    Date: July 21, 2016
[Participant]


Attachments:
Exhibit A - List of restricted stock, restricted stock unit, and performance
restricted stock unit award agreements to be amended
Exhibit B - List of stock option award agreements to be amended









--------------------------------------------------------------------------------

Exhibit 10.5


EXHIBIT A


RESTRICTED STOCK, RESTRICTED
STOCK UNIT, AND PERFORMANCE
RESTRICTED STOCK UNIT AWARD
AGREEMENTS TO BE AMENDED




Award Date
Award Type
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------

Exhibit 10.5


EXHIBIT B


STOCK OPTION AWARD
AGREEMENTS TO BE AMENDED




Vested Unexercised or Unvested Awards:


Award Date:
 
 
 
 
 
 
 
 
 
 








